Case 1:20-cv-24374-BB Document 63 Entered on FLSD Docket 09/13/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 20-cv-24374-BLOOM

 MARGLLI GALLEGO,

        Plaintiff,

 v.

 IVETTE PEREZ, CARLOS LUFFI,
 RICKY GARCIA, FLAVIO ESCOBAR,
 all individually, and who are all residents
 of the State of Florida,

       Defendants.
 ______________________________/

                      UNOPPOSED MOTION FOR EXTENSION OF TIME
                     TO FILE JOINT NOTICE SCHEDULING MEDIATION

        Plaintiff, MARGLLI GALLEGO (“Ms. Gallego”), respectfully requests a 14-day

 extension of time to file a Joint Notice Scheduling Mediation. In support thereof, Ms. Gallego

 states the following:

        1.      Ms. Gallego is suing Ivette Perez, Carlos Luffi, Ricky Garcia, and Flavio Escobar

 – all of whom are Miami-Dade County police officers – for violating her Fourth Amendment right

 against unlawful seizures pursuant to 42 U.S.C. 1983. [D.E. 1].

        2.      On August 24, 2021, this Court entered an Order requiring the parties to file a Joint

 Notice Scheduling Mediation by today, September 13, 2021. See [D.E. 62].

        3.      As the court is aware, there are several “moving parts” between the parties –

 including state court litigation (both civil and criminal).

        4.      The parties need an additional two weeks to schedule mediation.
Case 1:20-cv-24374-BB Document 63 Entered on FLSD Docket 09/13/2021 Page 2 of 3




        4.      Accordingly, the parties requests a 14-day extension of time to file a Joint Notice

 Scheduling Mediation - up to and including September 27, 2021.

        5.      This motion is made in good faith and is not made for the purpose of undue delay.

 Additionally, the 14-day extension will not affect the Court’s deadline for the parties to complete

 mediation by May 17, 2022. See [D.E. 62].

        WHEREFORE, Marglli Gallego, respectfully requests that this Honorable Court extend

 the deadline for the parties to file a Joint Notice Scheduling Mediation up to and including

 September 27, 2021.

                                                  Respectfully Submitted,

                                                  Hilton Napoleon, II, Esq., FBN 17593
                                                  RASCO KLOCK PEREZ NIETO
                                                  2555 Ponce de Leon Blvd., Suite 600
                                                  Coral Gables, Florida 33134
                                                  Telephone: 305.476.7100
                                                  Facsimile: 305.476.7102

                                                  Counsel for the Plaintiff, Marglli Gallego


                                                  By: /s/ Hilton Napoleon, II
                                                          Hilton Napoleon, II



                     CERTIFICATE OF GOOD FAITH CONFERENCE

        I hereby certify that on September 13, 2021, undersigned conferred with opposing counsel

 via telephone regarding an extension of time to file joint notice scheduling mediation and opposing

 counsel agreed to said request.

                                                  Hilton Napoleon Esq., FBN 17593
                                                  RASCO KLOCK PEREZ NIETO
                                                  2555 Ponce de Leon Blvd., Suite 600
                                                  Coral Gables, Florida 33134

                                                 2
Case 1:20-cv-24374-BB Document 63 Entered on FLSD Docket 09/13/2021 Page 3 of 3




                                                 Telephone: 305.476.7100
                                                 Facsimile: 305.476.7102

                                                 Counsel for the Plaintiff, Marglli Gallego


                                                 By: /s/ Hilton Napoleon, II
                                                         Hilton Napoleon, II



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 13, 2021, I have filed the foregoing document

 with the Clerk of the Court using the CM/ECF system. I also certify that the foregoing document

 is being served this day on all counsel and parties of record on the attached Service List in the

 manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

 in some other authorized manner for those parties who are not authorized to receive electronically

 Notices of Electronic Filing.

                                               By: /s/ Hilton Napoleon, II
                                                       Hilton Napoleon, II




                                                 3
